Title: From Thomas Jefferson to Fanny Delagarde, 3 September 1787
From: Jefferson, Thomas
To: Delagarde, Fanny



Madam
Paris Sep. 3. 1787.

I this moment receive your letter, inclosing those which you wish to have sent to America. I will put them under cover to the Delegates of Massachusets in Congress and will send them by the packet which sails the 25th. of this month, so that you may be assured of their going safe. A packet goes to New York from Havre every six weeks. Whenever you chuse to write to your friends therefore, send your letters to me and they shall be safely conveyed. In like manner if you will desire your friends to send letters for you to the Massachusets delegates in Congress, they can put them under cover to me, and you shall be sure to receive them. I well know Madame de la Fayette’s friendship for you; but there will never be any occasion to trouble her for the conveiance of your letters, as I shall always be ready to receive them from yourself directly, and to convey them, or render you any other service I can.
The fire in Boston happened on the 27th. of April. It broke out in a malt house belonging to William Patten near the Liberty pole at the South end of the town. The wind was at North East and blew the sparks to the spire of Wight’s meeting house (fifty rods from where the fire began) which was consumed, and from which it spread twenty rods wide and went on in the direction of the wind across the main street, destroying the buildings on one side from Mr. Knapp’s to Mr. Bradford’s, and on the other from Mr. Inches to Mr. Osborne’s, about a hundred buildings in all. No lives were lost. I shall sincerely rejoice if you find that your friends  were not of that quarter of the town, and that this imperfect description of the fire may relieve your mind from anxiety on their account: being with every possible wish for your happiness, Madam your most obedient and most humble servant,

Th: Jefferson

